996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Larry KING, Appellant,v.PROFESSIONAL HEALTHCARE PRACTITIONERS, Appellees.
No. 93-1902.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1993.Filed:  June 16, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Larry King, an Arkansas inmate, appeals from an order of the district court1 dismissing his pro se complaint filed under 42 U.S.C. § 1983.  We affirm.


2
King alleged that he was subjected to cruel and unusual punishment when he was forced to work beyond his physical capabilities based on a "bogus" medical classification that Professional Healthcare Practitioners (PHP) gave him.  The district court granted PHP's motion to dismiss.  We agree with the district court that King's claim against PHP is founded only on respondeat superior and is not cognizable under section 1983.   See Sanders v.  Sears, Roebuck & Co., 984 F.2d 972, 975 (8th Cir. 1993).  Considering the simplicity of the facts and issues here, we also conclude the district court did not abuse its discretion in refusing King's request for appointment of counsel.   See Abdullah v. Gunter, 949 F.2d 1032, 1035 (8th Cir. 1991), cert. denied, 112 S. Ct. 1995 (1992) (relevant factors in determining indigent plaintiff's need for appointed counsel).  We reject as meritless King's remaining claims.


3
Accordingly, we affirm.



1
 The HONORABLE SUSAN WEBBER WRIGHT, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the HONORABLE HENRY L. JONES, JR., United States Magistrate Judge for the Eastern District of Arkansas